

Exhibit 10.1




SECOND AMENDMENT TO
THE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO THE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of December 20, 2013, is by and among THE PANTRY, INC., a
Delaware corporation, (the “Borrower”), the Guarantors (as defined below) party
hereto, the Lenders (as defined below) party hereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, the Borrower, the domestic subsidiaries of the Borrower who are or may
become party thereto (the “Guarantors”), the several banks and other financial
institutions as may from time to time become parties thereto (the “Lenders”) and
the Administrative Agent have entered into that certain Fourth Amended and
Restated Credit Agreement dated as of August 3, 2012 (as amended by that certain
First Amendment to the Fourth Amended and Restated Credit Agreement dated as of
August 15, 2013 and as further amended, modified, supplemented, restated or
amended and restated from time to time, the “Credit Agreement”; capitalized
terms used but not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement);


WHEREAS, the Borrower has requested that the Required Revolving Lenders amend
certain provisions of the Credit Agreement as more fully set forth herein; and


WHEREAS, the Required Revolving Lenders have agreed to such amendments, subject
to the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENT TO CREDIT AGREEMENT


1.1    Amendment to Section 6.6(b). Section 6.6(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(b)    Consolidated Interest Coverage Ratio. The Consolidated Interest Coverage
Ratio, as of the last day of each Fiscal Quarter of the Borrower occurring
during the periods indicated below, shall be greater than or equal to the
following:


Period
Ratio
Fiscal Quarter ending September 27, 2012 through and including Fiscal Quarter
ending June 26, 2014
2.00 to 1.00
Fiscal Quarter ending September 25, 2014 and each Fiscal Quarter ending
thereafter
2.25 to 1.00



ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions.    This Amendment shall become effective as of the
date first above written upon satisfaction of the following conditions (in form
and substance reasonably acceptable to the Administrative Agent):




--------------------------------------------------------------------------------





(a)    Executed Amendment. Receipt by the Administrative Agent of a copy of this
Amendment duly executed by each of the Credit Parties, the Administrative Agent
and the Required Revolving Lenders.


(b)    Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.


(c)    Fees.


(i)    The Administrative Agent shall have received from the Borrower, for the
account of each Lender that executes and delivers a signature page to the
Amendment to the Administrative Agent by 12:00 p.m. (EST) on or before December
19, 2013 (each such Lender, a “Consenting Lender”, and collectively, the
“Consenting Lenders”), an amendment fee in an amount equal to 15 basis points on
the aggregate Revolving Commitments of such Consenting Lender (prior to giving
effect to this Amendment); provided that each Consenting Lender hereby agrees to
promptly refund such amendment fee to the Borrower if such Consenting Lender
does not execute and deliver such Consenting Lender’s signature page to that
certain Third Amendment to Fourth Amended and Restated Credit Agreement,
substantially in the form of Exhibit A attached hereto.
(ii)    The Administrative Agent shall have received from the Borrower the fees
and expenses that are payable in connection with the consummation of the
transactions contemplated hereby (including, without limitation, the fees and
expenses set forth in that certain Fee Letter, dated December [_], 2013 (the
“Fee Letter”), between the Borrower and Wells Fargo Securities, LLC) and King &
Spalding LLP shall have received from the Borrower payment of all outstanding
fees and expenses previously incurred and invoiced and all fees and expenses
incurred and invoiced in connection with this Amendment.


(d)    Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.


ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. All references to the Credit Agreement in each of the
Credit Documents shall hereafter mean the Credit Agreement as amended by this
Amendment. Except as specifically amended hereby or otherwise agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms. The amendments to the Credit Agreement set forth
in this Amendment shall be effective from and after the date of this Amendment
and shall not be applied retroactively.


3.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:
    
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.




--------------------------------------------------------------------------------





(d)    The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects (and in all respects if
qualified by materiality) as of the date hereof (except for those which
expressly relate to an earlier date).


(e)    No Default or Event of Default exists before or after giving effect to
this Amendment.


(f)    The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders and the Bank Product Providers, which security interests
and Liens are perfected in accordance with the terms of the Security Documents
and prior to all Liens other than Permitted Liens.


(g)    The existing Credit Party Obligations are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.


3.3    Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.


3.4    Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Credit Agreement.


3.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation, subject to the terms
of the Fee Letter, the reasonable fees and expenses of the Administrative
Agent’s legal counsel.


3.6    Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.


3.7    Entirety. This Amendment and the other Credit Documents embody the entire
agreement between the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other facsimile shall be
effective as an original and shall constitute a representation that an original
will be delivered.


3.9    Survival. Except as expressly modified and amended in this Amendment, all
of the terms and provisions and conditions of each of the Credit Documents shall
remain unchanged.


3.10    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.11    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO
AGREES THAT SECTIONS 5‑1401 AND 5‑1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK SHALL APPLY TO THIS CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS.


3.12    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF the Borrower, the Administrative Agent and the Lenders have
caused this Amendment to be duly executed on the date first above written.


BORROWER:                    THE PANTRY, INC.,
a Delaware corporation


By:    /s/ B. Clyde Preslar                    
Name:    B. Clyde Preslar
Title:
Chief Financial Officer





GUARANTORS:                None.




                        




--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:        WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender




By:    /s/ Karen H. McClain                    
Name:    Karen H. McClain
Title:    Managing Director




--------------------------------------------------------------------------------



LENDERS:                BMO Harris Financing, Inc.,
as a Lender




By:    /s/ Philip Langheim                    
Name:    Philip Langheim
Title:    Managing Director




--------------------------------------------------------------------------------



LENDERS:                Capital One Business Credit Corp.,
as a Lender




By:    /s/ Ron Walker                    
Name:    Ron Walker
Title:    Senior Vice President




--------------------------------------------------------------------------------



LENDERS:                Cadence Bank, N.A.,
as a Lender




By:    /s/ Mike Ross                    
Name:    Mike Ross
Title:    Executive Vice President




--------------------------------------------------------------------------------



LENDERS:                Bank of America, N.A.,
as a Lender




By:    /s/ Charles R. Dickerson                     
Name:    Charles R. Dickerson
Title:    Senior Vice President




--------------------------------------------------------------------------------



LENDERS:                ROYAL BANK OF CANADA,
as a Lender




By:    /s/ Gordon MacArthur                     
Name:    Gordon MacArthur
Title:    Authorized Signatory




--------------------------------------------------------------------------------



LENDERS:                Regions Bank,
as a Lender




By:    /s/ Anthony LeTrent                     
Name:    Anthony LeTrent
Title:    Senior Vice President
 
 




--------------------------------------------------------------------------------



LENDERS:                SUNTRUST BANK,
as a Lender




By:    /s/ Kelly Gunter                    
Name:    Kelly Gunter
Title:    Director






--------------------------------------------------------------------------------



LENDERS:                Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.
"Rabobank Nederland", New York Branch,
as a Lender




By:    /s/ Theodore W. Cox                     
Name:    Theodore W. Cox
Title:    Executive Director


By:    /s/ Stewart Kalish                     
Name:    Stewart Kalish
Title:    Executive Director














--------------------------------------------------------------------------------





Exhibit A
Third Amendment to the Fourth Amended and Restated Credit Agreement


See attached.














--------------------------------------------------------------------------------



THIRD AMENDMENT TO THE
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


THIS THIRD AMENDMENT TO THE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of [_______], 2013, is by and among THE PANTRY, INC., a
Delaware corporation, (the “Borrower”), the Guarantors (as defined below) party
hereto, the Lenders (as defined below) party hereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, the Borrower, the domestic subsidiaries of the Borrower who are or may
become party thereto (the “Guarantors”), the several banks and other financial
institutions as may from time to time become parties thereto (the “Lenders”) and
the Administrative Agent have entered into that certain Fourth Amended and
Restated Credit Agreement dated as of August 3, 2012 (as amended by that certain
First Amendment to the Fourth Amended and Restated Credit Agreement dated as of
August 15, 2013, Second Amendment to the Fourth Amended and Restated Credit
Agreement dated as of December 20, 2013 and as further amended, modified,
supplemented, restated or amended and restated from time to time, the “Credit
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings ascribed thereto in the Credit Agreement);


WHEREAS, the Borrower has requested that the Required Lenders amend certain
provisions of the Credit Agreement as more fully set forth herein; and


WHEREAS, the Required Lenders have agreed to such amendments, subject to the
terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENT TO CREDIT AGREEMENT


1.1    New Definitions. The following definition is hereby added to Section 1.1
of the Credit Agreement in the appropriate alphabetical order:


“Captive Insurance Entity” shall mean any captive insurance company established
for the purpose of insuring the Borrower and its Subsidiaries and that is or
will be subject to regulation as an insurance subsidiary.


1.2    Amendments to Definitions. The following sentence is hereby added to the
end of the definition of “Subsidiary”:


Notwithstanding the foregoing, in no event shall the Captive Insurance Entity be
considered a Subsidiary.


1.3    Amendment to Section 6.3. The following clause (i) is hereby added to
Section 6.3 at the end of such section, with the appropriate punctuation and
grammatical changes being made thereto:


(i)    Investments in the Captive Insurance Entity in an amount not to exceed
$2,000,000 in the aggregate at any time outstanding.


1.4    Amendment to Section 6.10. Section 6.10 of the Credit Agreement is hereby
amended by adding the following clause (f) at the end of such Section, and
making the appropriate punctuation and grammatical changes thereto as follows:






--------------------------------------------------------------------------------



and (f) payments of insurance premiums by any Credit Party to the Captive
Insurance Entity.


1.5    Amendment to Article VI. A new Section 6.18 is hereby added to the end of
Article VI of the Credit Agreement to read as follows:


Section 6.18    Restrictions Regarding Captive Insurance Entity.


(a) The Borrower will not, at any time, own less than 100% of the Capital Stock
of the Captive Insurance Entity and (b) the Captive Insurance Entity shall not
engage in any business, or have any operations or liabilities, other than
providing insurance services in the nature of a “captive” insurance company and
activities related thereto.


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions.    This Amendment shall become effective as of the
date first above written upon satisfaction of the following conditions (in form
and substance reasonably acceptable to the Administrative Agent):


(a)    Executed Amendment. Receipt by the Administrative Agent of a copy of this
Amendment duly executed by each of the Credit Parties, the Administrative Agent
and the Required Lenders.


(b)    Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.


(c)    Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.


ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. All references to the Credit Agreement in each of the
Credit Documents shall hereafter mean the Credit Agreement as amended by this
Amendment. Except as specifically amended hereby or otherwise agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms. The amendments to the Credit Agreement set forth
in this Amendment shall be effective from and after the date of this Amendment
and shall not be applied retroactively.


3.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:
    
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.






--------------------------------------------------------------------------------



(d)    The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects (and in all respects if
qualified by materiality) as of the date hereof (except for those which
expressly relate to an earlier date)


(e)    No Default or Event of Default exists before or after giving effect to
this Amendment.


(f)    The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders and the Bank Product Providers, which security interests
and Liens are perfected in accordance with the terms of the Security Documents
and prior to all Liens other than Permitted Liens.


(g)    The existing Credit Party Obligations are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.


3.3    Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.


3.4    Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Credit Agreement.


3.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation, subject to the terms
of the Fee Letter, the reasonable fees and expenses of the Administrative
Agent’s legal counsel.


3.6    Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.


3.7    Entirety. This Amendment and the other Credit Documents embody the entire
agreement between the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other facsimile shall be
effective as an original and shall constitute a representation that an original
will be delivered.


3.9    Survival. Except as expressly modified and amended in this Amendment, all
of the terms and provisions and conditions of each of the Credit Documents shall
remain unchanged.


3.10    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.11    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO
AGREES THAT SECTIONS 5‑1401 AND 5‑1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK SHALL APPLY TO THIS CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS.


3.12    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF the Borrower, the Administrative Agent and the Lenders have
caused this Amendment to be duly executed on the date first above written.


BORROWER:                    THE PANTRY, INC.,
a Delaware corporation


By:                        
Name:    
Title:    




GUARANTORS:                None.






                        
                        
ADMINISTRATIVE AGENT
AND LENDERS:    
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender




By:                        
Name:
Title:






